PER CURIAM.
We affirm. The Florida Real Estate Commission correctly denied appellants’ *557claim for damages under the Florida Real Estate Recovery Fund, section 475.482(1), Florida Statutes (1987).
Section 475.482(1) provides for:
reimbursement to any person or corporation adjudged by a court of competent jurisdiction to have suffered money damages by reason of the following acts committed as a part of any real estate brokerage transaction involving real property in this state by any broker or salesman who was licensed under the provisions of this chapter at the time the alleged act was committed_ [emphasis added] § 475.482(1), Fla.Stat. (1987).
Recovery under section 475.482 is limited to judgments against “licensed” brokers and salesmen. Section 475.17, Florida Statutes (1987), provides that an applicant for licensure must be a natural person. Corporations who act as brokers are required to be “registered” with the commission, but are not “licensed.” See § 475.15, Fla.Stat. (1987). Appellants obtained a judgment against a corporate broker, but obtained no judgment against an individual broker. Thus, the Commission correctly denied appellants’ request for recovery under section 475.482(1).
AFFIRMED.
ANSTEAD, GLICKSTEIN and GUNTHER, JJ., concur.